DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Examiner contacted Applicants’ Representative on 6 May 2021 to negotiate an Examiner’s Amendment (see “The Original Examiner’s Amendment” section, below) to remedy an indefiniteness/lack of antecedent basis issue with “the N group” in the 04/30/2021 claim 2.
However, on 7 May 2021, the Representative faxed an alternative proposed amendment that the Examiner approved.  Therefore, the 7 May 2021 amendment is now the official Examiner’s Amendment, which was approved by both Examiner and Representative on 7 May 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 2, 4-5, and 19), in the reply filed on April 30, 2021, is acknowledged.
Applicant’s election of 
    PNG
    media_image1.png
    167
    364
    media_image1.png
    Greyscale
 in the reply filed on 04/30/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
A prior art search for the elected species did not retrieve any applicable prior art or double patent art reference.  See “SEARCH 5” in enclosed search notes.
The Examiner interprets the full scope of claim 2 to be limited to the compounds:  
    PNG
    media_image2.png
    211
    397
    media_image2.png
    Greyscale
 , wherein “Ak” stands for any alkylene group.
Therefore, the Examiner extended the STN structure search to the full scope of the genus formula III of claim 2 (following Markush search strategy), looking for any compounds that fall within this genus:  
    PNG
    media_image2.png
    211
    397
    media_image2.png
    Greyscale
 , wherein “Ak” stands for any alkylene group.  This search (see “SEARCH 5” in enclosed search notes) did not retrieve any applicable prior art or double patent references.
The Examiner has withdrawn the Election of Species Requirement of 10/30/2020, since a STN search using Registry, HCaplus, and Casreact databases of STN did not retrieve any applicable prior art references (see “SEARCH 5” in enclosed search notes).
Furthermore, a review of said “SEARCH 5” search results by inventor and assignee/owner name did not retrieve any applicable double patent or prior art references.
All elected Group I claims have been examined on the merits.
Claims 2, 4-5, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/30/2020, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
All claims have been examined on the merits.
Current Status of 16/598,742
Claims 2, 4-5, 6-15, and 19 have been examined on the merits.  Claims 2 and 4-5 are previously presented.  Claims 6-15 are original.  Claim 19 is new.
Priority
Applicants identify the instant application, Serial #:  16/598,742, filed 10/10/2019, as a division of 15/516,664, filed 04/03/2017, now U.S. Patent #:  10,448,637.  Application 15/516,664 is a national stage entry of PCT/US15/54027, International Filing Date: 10/05/2015, which claims Priority from Provisional Application 62/059,330, filed 10/03/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Greenbaum, Applicants’ Representative on May 7, 2021.
The application has been amended as follows:
Delete claim 2 and replace with -- A compound of the formula III:  
    PNG
    media_image3.png
    485
    601
    media_image3.png
    Greyscale
  , wherein R9 is an alkylene, and 
wherein R5 is a benzene, or a mono- or poly-substituted aryl group, or other aromatic heterocycle group. -- This amendment clarifies what was meant by “the N group” in the claim 2 of 04/30/2021, which did lack antecedent basis and hence was indefinite since there was no earlier introduction of “N group” in claim 2 and since it was unclear to what Applicants were referencing.  Now, the amendment, above, clarifies that the alkylene of R9 bonds the N heteroatom of formula III to the furan of what was formula IV.  This amendment has support in at least claim 2 of the claims as originally filed.

The Original Examiner’s Amendment (MAILROOM:  Do Not Put in Patent claims, as this section is here only for completeness of the record):
The Examiner contacted Applicants’ Representative on 6 May 2021 and proposed the following Examiner’s Amendment to claim 2 to remedy a lack of antecedent basis/indefiniteness issue (as explained, above) with “the N group” of R9
Delete claim 2 and replace with -- A compound of the formula III:  
    PNG
    media_image2.png
    211
    397
    media_image2.png
    Greyscale
 , wherein Ak represents an alkyl group; and 
wherein R5 is a benzene, or a mono- or poly-substituted aryl group, or other aromatic heterocycle group. -- 
However, Applicants faxed an alternative Examiner’s Amendment, above, which was approved.  Both the first and counter amendments solved the indefiniteness issue with “the N group”.  However, Applicants’ counter amendment was more succinct and used R9, which already had support in the original disclosure, instead of using a new variable “Ak”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 2, 4-5, and 19 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula III according to instant claim 2.
The reference BRAND (WO 2010/026365 A1, referenced in IDS of 10/10/2019), constitutes close art since it discloses the compound:  
    PNG
    media_image4.png
    199
    712
    media_image4.png
    Greyscale
 (page 101).  
However, the reference BRAND is a close art, and not a prior art reference, since it contains two –SO2- bridges not seen in the genus formula III of instant claim 2.  Moreover, the triazole with oxo substituent of genus formula III of instant claim 2 is not to be seen in the above close art compound.
Furthermore, there is no known rationale (and no known prior art reference that would provide said rationale) to modify the BRAND teachings to arrive at the instant claimed compounds of genus formula III of instant claim 2. 
Note that the parent patent U.S. 10,448,637 B2 is NOT a double patent reference against the instant application since the instant application is drawn to compounds with the core genus structure:  
    PNG
    media_image3.png
    485
    601
    media_image3.png
    Greyscale
 , which do not contain –SO2- bonds in the compounds, whereas the ‘637 patent claims are drawn to compounds 
    PNG
    media_image5.png
    241
    499
    media_image5.png
    Greyscale
 , which contain two –SO2- bonds linking aromatic rings within the compound.  Thus, parent and instant are drawn to distinct claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625